Citation Nr: 0022879	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  94-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the left radius and ulna, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
REMAND

The veteran served on active duty from March 1951 to March 
1954.  By a June 1955 rating decision, service connection was 
granted and a 10 percent disability evaluation under 
Diagnostic Code 5212 was assigned for residuals of a fracture 
of the left radius and ulna effective from March 28, 1954, 
the day following the veteran's separation from service.  
Service connection was also established for a scar at the 
dorsum of the left hand, and evaluated as non-compensable.  
The 10 percent rating under Diagnostic Code 5212 has been in 
effect since then, and is protected.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (1999).

The Board notes that the report of a November 1995 VA 
examination includes the diagnosis of chronic degenerative 
joint disease of the left wrist secondary to old traumatic 
fracture in 1951.  Similarly, the February 1999 addendum 
identifies the service-connected disability as old fracture 
through the radial and ulnar styloid process with 
posttraumatic arthritis.  The record does not indicate 
whether the regional office (RO) has considered the 
posttraumatic arthritis as part of the service connected 
disability and, if so, whether the veteran is entitled to a 
separate, compensable rating for posttraumatic arthritis.  In 
this regard, the Board notes that Diagnostic Code 5212, for 
impairment of the radius, does not specifically refer to 
limitation of motion of the wrist.  Limitation of motion of 
the wrist is rated under Diagnostic Code 5215.  The Board 
further notes that Esteban v. Brown, 6 Vet. App. 259 (1994), 
held that distinct and separate manifestations arising from 
the same service-connected disability - such as 
disfigurement, interference with mastication, and pain and 
tenderness of the scar - may be assigned separate disability 
evaluations.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should adjudicate the question of 
whether the diagnosed posttraumatic 
arthritis of the left wrist is part of 
the service-connected residuals of a 
fracture of the left radius and ulna and, 
if so, whether a separate, compensable 
rating is warranted for the posttraumatic 
arthritis.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




